COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               '
 DIANA DOUGLAS/EDDIE DOUGLAS,                                 No. 08-12-00259-CV
                                               '
                  Appellants,                                    Appeal from the
                                               '
 v.                                                            383rd District Court
                                               '
 EDDIE DOUGLAS/DIANA DOUGLAS,                               of El Paso County, Texas
                                               '
                  Appellees.                   '                  (TC# 88-7957)


                                          ORDER

       The Court GRANTS the Appellant/Appellee Diana Douglas= third motion for extension

of time to file the brief until May 2, 2013. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT/APPELLEE DIANA DOUGLAS= BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Cori A. Harbour-Valdez, the Appellant/Appellee=s

Attorney, prepare the Appellant/Appellee=s brief and forward the same to this Court on or before

May 2, 2013.

       IT IS SO ORDERED this 28th day of March, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.